REASONS FOR ALLOWANCE
Claims 1-2, 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation of  “An information processing device comprising:  a memory that stores instructions; and a processor that executes the instructions stored in the memory to:  detect input information input to an input surface by input devices, determine, based on the input information detected, an input number indicating a number of the input devices of which an input operation on the input surface is enabled, and display an attribute setting object in which an attribute of each of the input devices is settable, based on the input number determined, in a specific region of the input surface, wherein in a case where a plurality of first attribute setting objects in which an attribute of a first input device is settable, are displayed in the specific region, upon detection of the input information corresponding to a second input device, the processor performs a display so that, in the specific region, at least one of the plurality of first attribute setting objects, which is switched to a second attribute setting object in which an attribute of the second input device is settable, is assigned to the second input device. “, among other elements of the claims, cannot be found alone or in the cited prior art. 
Regarding claim 11, the recitation of  “An information processing method for causing one or more processors to execute following steps, the method comprising: detecting an input of input information input to an input surface by input devices; determining, based on the input information detected in the detecting, an input number indicating a number of the input devices of which an input operation on the input surface is enabled; and displaying an attribute setting object in which an attribute of each of the input devices is settable, based on the input number determined in the determining, in a specific region of the input surface, wherein in a case where a plurality of first attribute setting objects in which an attribute of a first input device is settable, are displayed in the specific region, upon detection of the input information corresponding to a second input device, a display is performed so that, in the specific region, at least one of the plurality of first attribute setting objects, which is switched to a second attribute setting object in which an attribute of the second input device is settable, is assigned to the second input device “, among other elements of the claims, cannot be found alone or in the cited prior art. 
Regarding claim 12, the recitation of  “A non-transitory computer-readable recording medium storing an information processing program for causing one or more processors to execute: detecting an input of input information input to an input surface by input devices; determining, based on the input information detected in the detecting, an input number indicating a number of the input devices of which an input operation on the input surface is enabled; and displaying an attribute setting object in which an attribute of each of the input devices is settable, based on the input number determined in the determining, in a specific region of the input surface, wherein in a case where a plurality of first attribute setting objects in which an attribute of a first input device is settable, are displayed in the specific region, upon detection of the input information corresponding to a second input device, a display is performed so that, in the specific region, at least one of the plurality of first attribute setting objects, which is switched to a second attribute setting object in which an attribute of the second input device is settable, is assigned to the second input device “, among other elements of the claims, cannot be found alone or in the cited prior art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.